ORDER

PER CURIAM:
AND NOW, this 10th day of May, 1996, Gregory H. Wheeler having been suspended from the practice of law in the State of New Jersey for a period of two years by Order of the Supreme Court of New Jersey dated June 6, 1995; the said Gregory H. Wheeler having been directed on March 13, 1996, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Gregory H. Wheeler is suspended from the practice of law in this Commonwealth for a period of two years, consecutive to the suspension ordered by this Court on July 8, 1993, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.